UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6937



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ERNEST TAYLOR, a/k/a Smoke,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-97-343-AW)


Submitted:   December 22, 1999              Decided:   January 10, 2000


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest Taylor, Appellant Pro Se. Deborah A. Johnston, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Taylor appeals the district court’s order denying his

Federal Rule of Criminal Procedure 41(e) motion for return of prop-

erty. We have reviewed the record and the district court’s opinion

and find no reversible error.    Accordingly, we affirm on the rea-

soning of the district court.   See United States v. Taylor, No. CR-

97-343-AW (D. Md. June 7, 1999).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2